Citation Nr: 0929270
Decision Date: 08/05/09	Archive Date: 09/03/09

Citation Nr: 0929270	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  02-09 333	)	DATE AUG 05 2009
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether Vacatur of the September 11, 2008 decision of the 
Board of Veterans' Appeals denying an initial evaluation in 
excess of 10 percent for the service-connected pes planus is 
warranted.

2.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected pes planus.


REPRESENTATION

Appellant represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran had active military service from June 1980 to 
August 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia that inter alia granted service connection 
for pes planus effective from September 1, 2001, the day 
after the Veteran's separation from service.  The rating 
decision assigned an initial noncompensable (0 percent 
disabling) rating.

During the course of the appeal the RO issued a rating 
decision in November 2006 that increased the initial 
evaluation for the service-connected pes planus to 10 percent 
disabling.  Inasmuch as higher rating is available for pes 
planus, and as a claimant is presumed to be seeking the 
maximum available benefit for a given disability, the claim 
for higher rating remains viable on appeal.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993).

Further, as the claim before the Board involves a request for 
higher initial rating following the grant of service 
connection, the Board has characterized the issue in light of 
the distinction noted in Fenderson v. West, 12 Vet. App. 119, 
126 (1999) (distinguishing initial rating claims from claims 
for increased ratings for disabilities already service-
connected).  

The Board issued a decision in June 2007 denying the claim on 
appeal.  However, that decision was vacated in January 2008 
for the purpose of affording the Veteran a hearing before the 
Board prior to a final adjudication of the appeal.

The Veteran testified before the undersigned Member of the 
Board in a hearing at the RO in March 2008, during which he 
submitted additional evidence in the form of private medical 
treatment records along with a waiver of RO jurisdiction.  
The Board accepted this additional evidence for inclusion 
into the record on appeal.  See 38 C.F.R. § 20.800.


FINDINGS OF FACT

1.  On September 11, 2008 the Board issued a decision denying 
an initial rating in excess of 10 percent for pes planus.  

2.  Some evidence pertinent to the appeal of the claim for 
increased initial evaluation for pes planus was of record 
prior to the Board's September 11, 2008 decision but was not 
considered in making that decision.  

3.  All notification and development action needed to fairly 
adjudicate the issue of increased initial evaluation for pes 
planus de novo has been accomplished.  

4.  Prior to September 18, 2007 the Veteran's pes planus was 
manifested by pain on manipulation of the feet but not by 
marked deformity, accentuated pain on manipulation and use, 
indication of swelling on use, or characteristic callosities. 
bilaterally.

5.  From September 18, 2007 the Veteran's pes planus has been 
manifested by marked deformity and characteristic callosities 
bilaterally, but not by marked pronation, extreme tenderness 
of the plantar surfaces of the feet, marked inward 
displacement and severe spasm of the Achilles tendon on 
manipulation, not improved by orthopedic shoes or appliance.
 




CONCLUSIONS OF LAW

1.  The criteria for vacating so much of the Board's decision 
of September 11, 2008 as denies service connection for pes 
planus are met.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 20.904 (2008).  

2.  Prior to September 18, 2007, the criteria for a higher 
initial evaluation for bilateral pes planus were not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.10, 4.21, 4.71a including Diagnostic Code 5276 (2008). 

3.  The criteria for an evaluation of 30 percent, but not 
more, for bilateral pes planus are met effective from 
September 18, 2007 but not before.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.21, 4.71a 
including Diagnostic Code 5276 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VACATUR

The Board may vacate an appellate decision when the appellant 
has been denied due process.  See 38 U.S.C.A. § 7104 (West 
2007); 38 C.F.R. § 20.904 (2007).  

On August 7, 2008 and on August 20, 2008 the VA Central 
Office mailroom received from the Veteran evidence in the 
form of private medical treatment records relevant to the 
disability on appeal.  These records were not associated with 
the claims file at the time of the Board's review in 
September 2008 and thus were not considered by the Board in 
making its decision.  

The Board's failure to consider the evidence submitted by the 
Veteran may be considered a violation of due process.  

Accordingly, the Board hereby vacates so much of its decision 
of September 11, 2008 as pertains to the issue of evaluation 
of pes planus.  A new decision is being rendered hereinbelow 
on these matters as though that Board decision had never been 
issued.  

II.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

The issue on appeal - initial evaluation of the service-
connected disability - is a "downstream" issue in that pre-
rating development was related to establishing entitlement to 
service connection, not evaluation of the disability.  
However, after receiving the Veteran's Notice of Disagreement 
(NOD) with the rating decision the RO sent the Veteran a 
Statement of the Case (SOC) in April 2002 detailing the 
elements required to establish entitlement to higher ratings 
for the bilateral pes planus disability.  The Veteran has 
accordingly had more than one year to respond.  

The Board accordingly finds the Veteran has received 
sufficient notice of the information and evidence needed to 
support his claim on appeal, and that he has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds the Veteran has been notified as to what 
evidence, if any, will be obtained by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

A letter to the Veteran in April 2001, prior to the rating 
decision on appeal, advised the Veteran VA would make 
reasonable efforts to assist him in getting such things as 
medical records, employment records, or records from other 
Federal agencies.  The letter asked the Veteran to provide 
enough information to enable the RO to request such records 
from the person or agency having custody, and advised the 
veteran that it was his responsibility to make sure evidence 
was received by the RO.  The SOCs cited above provided the 
complete text of 38 C.F.R. § 3.159 (VA assistance in 
developing claims).

Proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; and (3) the evidence, 
if any, to be provided by the claimant.  38 C.F.R. 
§ 3.159(b)(1). As explained, all three content-of-notice 
requirements have been met in this appeal.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to VCAA 
be provided "at the time" that, or "immediately after," 
the Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

As indicated, in the matters now before the Board, documents 
meeting the VCAA's notice requirements in regard to the 
rating issues were provided to the Veteran after the rating 
action on appeal.  This is logical, since these are 
"downstream" issues.  However, the Board finds the lack of 
full pre-adjudication notice in this appeal has not, in any 
way, prejudiced the Veteran.  

The Board notes the Court has held an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
Veteran because it did not affect the essential fairness of 
the adjudication, in that his claim has been fully developed 
before the Board conducts its appellate review.

As indicated, the RO gave the Veteran notice of what was 
required to substantiate the claim on appeal, and the Veteran 
has been afforded ample opportunity to submit such 
information and/or evidence.  At no point during the pendency 
of this appeal has the Veteran or his representative informed 
the RO of the existence of any evidence-in addition to that 
noted below-that needs to be obtained prior to appellate 
review.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for applicable rating criteria.  
This was accomplished in the SOC, which suffices for Dingess.

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned.  This has 
not been accomplished.  However, the Board's action below 
does not change the current effective dates of the service-
connected disability on appeal.  There is accordingly no 
possibility of prejudice under the notice requirements of 
Dingess.  

In the recent case of Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008) the Court stated that adequate notice in a rating 
claim requires all four of the following questions be 
answered in the affirmative.  (1) Do the notice letters 
inform the claimant that to substantiate the claim he or she 
must provide, or ask VA to obtain, medical or lay evidence 
showing a worsening or increase in severity and the effect 
that worsening has had in his or her employment and daily 
life?  (2)  Is the claimant rated under a diagnostic code 
(DC) that contains the criteria necessary for entitlement to 
a higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has 
had on the claimant's employment and daily life (such as a 
specific measurement or test result)?  If so, do the notice 
letters provide at least general notice of that requirement?  
(3) Do the notice letters advise the claimant that if an 
increase in disability is found, a disability rating will be 
determined by applying relevant DCs, which typically provide 
a range in severity from 0 percent to 100 percent (depending 
on the disability involved), based on the nature of the 
symptoms for which disability compensation is being sought, 
their severity and duration, and their impact on employment 
and daily life?  (4) Do the notice letters provide examples 
of the types of medical and lay evidence the claimant may 
submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased rating - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability?  

If the answer to any of the four elements listed above is 
negative, absence of prejudice to the veteran may be shown by 
any of the following: (1) the claimant had actual knowledge 
of what was necessary to substantiate the claim; (2) a 
reasonable person could be expected to understand from the 
notice what was necessary to substantiate the claim; (3) the 
benefit claimed is precluded as a matter of law.  

In this case, the RO's correspondence to the Veteran has not 
expressly satisfied the criteria of Vazquez-Flores.  However, 
in the course of the Veteran's hearing before the Board in 
March 2008 the Veteran testified at length regarding the 
effect of his service-connected symptoms on all aspects of 
daily living, not just employability and not just on a 
schedular basis; the Veteran's responses have been considered 
in the Board's adjudication.  The Board accordingly finds the 
Veteran has demonstrated actual knowledge of the evidence 
required to satisfy Vazquez-Flores.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claims on 
appeal.  

The Veteran's service treatment record (STR) and post-service 
VA and non-VA medical records have been associated with the 
claims file.  The Veteran has not identified, and the file 
does not otherwise indicate, that there are any other medical 
providers having records that should be obtained before the 
claim is adjudicated.  

The Veteran has been afforded appropriate VA medical 
examinations in support of his claim, most recently in April 
2006.  The Veteran has not asserted, and the file does not 
show, that his service-connected symptoms have become more 
severe since then.  

The Veteran has also been afforded a hearing before the Board 
in which he presented oral argument in support of his claim.  
The file was kept open thereafter for 60 days at his request 
to enable him to submit additional documents into evidence, 
and he has done so.

Under these circumstances, the Board finds the Veteran is not 
prejudiced by the Board's proceeding, at this juncture, with 
an appellate decision on the claim on appeal.  

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

The assignment of a particular Diagnostic Code (DC) is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  In reviewing a 
claim for higher rating, VA must consider which DC or DCs are 
most appropriate for application in the veteran's case and 
provide an explanation for the conclusion.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher disability rating when functional loss due to limited 
or excessive movement, pain, weakness, excessive 
fatigability, or incoordination is demonstrated, to include 
during flare-ups and with repeated use, if those factors are 
not considered in the rating criteria.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).  

The RO has rated the Veteran's service-connected pes planus 
under the criteria of 38 C.F.R. § 4.71a, DC 5276.

The criteria of DC 5276 are as follows.  A rating of 0 
percent is assigned for a "mild" disability (symptoms 
relieved by built-up shoes or arch support).  A rating of 10 
percent is assigned for a "moderate" unilateral or 
bilateral disability (weight-bearing line over or medial to 
the great toe, inward bowing of the Achilles tendon, pain on 
manipulation and use of the feet).  A rating of 20 percent is 
assigned for a "severe" unilateral disability (objective 
evidence of marked deformity such as pronation or abduction, 
accentuated pain on manipulation and use, indication of 
swelling on use, and characteristic callosities).  A rating 
of 30 percent is assigned for a "severe" bilateral 
disability or for a "pronounced" unilateral disability 
(marked pronation, extreme tenderness of the plantar surfaces 
of the feet, marked inward displacement and severe spasm of 
the Achilles tendon on manipulation, not improved by 
orthopedic shoes or appliance).  A rating of 50 percent is 
assigned for "pronounced" bilateral disability as defined 
above. 

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in Fenderson, the Court noted an important 
distinction between an appeal involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected and an appeal for increased 
rating for a disability already service connected.  

Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection, 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

Further, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The following analysis is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods during the period of 
the Board's review, beginning with the effective date of 
service connection (September 21, 2001). 

STR show a history of pes planus with associated plantar 
fasciitis.  Report of medical examination in March 2001 prior 
to the Veteran's retirement shows clinical evaluation of the 
feet as "abnormal" due to bilateral pes planus; there was 
also notation of a spur on the right heel by X-ray. 

The Veteran had a VA medical examination in May 2001 in which 
he reported symptoms of pain and lack of endurance, occurring 
constantly and aggravated by walking or standing.  On 
examination the feet showed no sign of abnormal weight 
bearing, although the veteran was observed to have flat feet 
and to be tender along the soles of both feet.  The Veteran's 
gait was normal although he had limited function standing or 
walking.  X-rays of both feet were normal, to include with 
weight bearing.

Private podiatry records show the Veteran complained of 
bilateral heel pain in June 2001, which the podiatrist 
attributed to bilateral plantar fasciitis.  The Veteran 
received a cortisone injection.  In July 2001 the Veteran 
reported the cortisone injection had helped somewhat but that 
he still experienced pain when walking, and he was fitted for 
orthotic shoes.  In February-March 2002 the Veteran 
complained of pain and reported that orthotics did not help.  
Surgery (endoscopic plantar fasciotomy) was performed at 
South Fulton Medical Center in September 2002.  Treatment 
notes from the period record pain but no ulceration.  

The Veteran had a VA-contracted examination of the feet in 
April 2006 in which he complained of constant localized pain, 
7/10 in severity; his primary functional impairment was 
difficulty standing or walking for long periods.  The Veteran 
was noted to have normal posture and gait and to not require 
assistive devices to walk.  Examination of both feet revealed 
painful motion and tenderness.  Both feet had pes planus 
present.  Both feet had a slight degree of valgus which could 
not be corrected by manipulation; palpation of the plantar 
surfaces of both feet revealed slight tenderness.  Both feet 
had good Achilles tendon alignment, and neither foot showed 
forefoot/midfoot malalignment.  There was limitation standing 
or walking for long periods; the Veteran did not require any 
type of supports for his shoes.  X-rays of both feet were 
normal for non-weightbearing but abnormal for weightbearing 
due to downward declination of the bony arches.  

Private treatment records from Allied Ankle and Foot Care 
Centers dating from September-November 2007 show the Veteran 
presented with complaint of bilateral foot pain.  He was 
fitted with arch supports, which alleviated the pain 
somewhat.  Relevant clinical observations included excessive 
pronation on the lateral aspect of both feet.  Clinical 
assessments during the period included tendinitis tibialis, 
Morton's neuroma/neuralgia, congenital pes planus, and 
bursitis of the foot and ankle.      

A January 2008 treatment record from Allied Foot and Ankle 
showed hyperkeratotic lesions bilaterally secondary to 
decreased pressure from decreased dorsiflexion.  There were 
also mild contractures and hard calluses and dry, hard skin 
on the heels.  The follow-up plan considered fitting of 
custom-molded arch supports.

The Veteran testified before the Board in March 2008 that he 
takes pain medication for his pes planus and also uses a 
cream to smooth the callus arch.  He reported callus under 
the balls of the feet.  The Veteran endorsed receiving 
corticosteroid injections and using orthotic shoes.  He also 
reported foot swelling and deformity that makes it difficult 
to put on or take off his shoes.  The Veteran stated that 
because of his pes planus he is unable to do any exercise 
other than walking or riding a stationary bicycle.  In terms 
of employment, the pes planus made it difficult to walk 
around in the office.

Private treatment records from Allied Ankle and Foot Care 
Centers dating from March 2008 state the Veteran presented 
with new complaint of pain and swelling on the left foot 
greater than the right foot; he reported feeling occasional 
tightness and muscle spasms and occasional nerve-type pain 
going to the knee.  Objective examination showed mild edema, 
left foot greater than right foot, but was otherwise 
unremarkable.  The clinical assessment was muscle spasm, 
edema, and peripheral neuritis/neuralgia (acute) in the lower 
limb; the clinical plan indicated the etiology of the pain 
had not been identified.

Private treatment records from Allied Ankle and Foot Care 
Centers dating from May 2008 state the Veteran presented with 
a new separate distinct complaint of pain underneath the 
third digit of the right foot.  The Veteran reported the pain 
was associated with long periods of standing and had been 
present for some time.  Objective examination showed mild 
edema and localized tenderness.  Comparison of X-rays with 
previous X-rays from September 2007 showed no acute changes 
or bony erosive changes, but showed mild contracted digit at 
the third, fourth and fifth bilateral feet, right worse than 
left. The clinical assessment was bursitis of the third right 
metatarsal, pain in the foot, hammertoe deformity, and 
plantarflexed metatarsal.

On review of the evidence above the Board finds the Veteran's 
pes planus was "moderate" bilaterally as defined by the 
schedular criteria until September 25, 2007.  Specifically, 
the Veteran was shown on examination to have pain on 
manipulation and use as required for the current 10 percent 
rating.  The higher "severe" degree of disability must be 
shown by objective evidence of marked deformity such as 
pronation or abduction, accentuated pain on manipulation and 
use, indication of swelling on use, or characteristic 
callosities, and the Board particularly notes the VA and non-
VA medical examinations and outpatient treatment notes are 
silent in regard to the symptoms meeting the "severe" 
criteria prior to September 18, 2007.

The treatment notes from Allied Foot and Ankle Care, 
beginning on September 18, 2007, establish symptoms 
approximating "severe" disability bilaterally.  
Specifically, the Veteran began at that time to exhibit 
excessive pronation as well as contracture eventually 
characterized as hammertoe deformity; he also exhibited 
callosities.  All of these are symptoms are associated with 
the "severe" level of disability; "severe" bilateral 
disability is compensable at 30 percent.

An increase cannot be assigned prior to being clinically 
established.  38 C.F.R. § 3.400.  Accordingly, the Board 
finds the criteria for a 30 percent rating are met effective 
from September 18, 2007 but not before.

The Board has considered whether the criteria for evaluation 
at the higher 50 percent level are met ("pronounced" 
bilateral disability, defined as marked pronation, extreme 
tenderness of the plantar surfaces of the feet, marked inward 
displacement and severe spasm of the Achilles tendon on 
manipulation, not improved by orthopedic shoes or appliance).   
For the reasons cited below, the Board finds the criteria for 
the 50 percent rating are not met.

In most cases, increase can be granted even if all the 
criteria are not met; Mauerhan v. Principi, 16 Vet. App. 436 
(2002).  However, the rating criteria for the 50 percent 
rating under Diagnostic Code 5276 are conjunctive, not 
disjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) 
(holding that the use of the conjunctive "and" in a 
statutory provision meant that all of the conditions listed 
in the provision had to be met).  Compare Johnson v. Brown, 7 
Vet. App. 95 (1994) (holding that only one disjunctive "or" 
requirement had to be met in order for an increased rating to 
be assigned).  Accordingly, all the conditions listed in 
Diagnostic Code 5276 must be met; in this case there is 
arguable evidence of "marked" pronation but no evidence of 
the other three criteria (extreme tenderness of the plantar 
surfaces of the feet, marked inward displacement, and severe 
spasm of the Achilles tendon on manipulation, not improved by 
orthopedic shoes or appliance).  Further, whenever the 
treatment notes from Allied Foot and Ankle characterize 
degree of severity (edema, etc.) that characterization has 
without exception been "mild."

The Board has considered whether additional compensation may 
be awarded under the criteria of DeLuca cited to above.  In 
this case, however, the Veteran was able to more closely 
approximate the criteria for the currently assigned 
disability levels despite pain, fatigability, weakness and/or 
incoordination.  Additional compensation under 38 C.F.R. 
§§ 4.40 and 4.45 is accordingly not warranted.

VA must consider all favorable lay evidence of record.  38 
USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The 
Board has accordingly considered the lay evidence provided by 
the Veteran, in the form of his testimony before the Board 
and his correspondence to VA, in addition to the medical 
evidence above.

The Veteran testified that he has experienced swelling and 
callosities.  Lay testimony is competent to establish the 
presence of observable symptomatology.   Layno v. Brown, 6 
Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. 
App. 398, 405 (1995) (lay person competent to testify to pain 
and visible flatness of his feet).  The increased rating of 
30 percent granted herein by the Board, effective from 
September 18, 2007, compensates the Veteran for his reported 
symptoms.  Nothing in the Veteran's lay evidence shows 
entitlement to rating at the higher 50 percent level.   

Based on the medical and lay evidence above the Board finds 
that the criteria for an initial rating in excess of 10 
percent for the bilateral pes planus were not met prior to 
September 18, 2007, but the criteria for a rating of 30 
percent were met effective from September 18, 2007.  


ORDER

As much of the Board's decision of September 11, 2008 that 
denied entitlement to an initial rating in excess of 10 
percent for pes planus is vacated.

An initial rating greater than 10 percent for bilateral pes 
planus, for the period prior to September 18, 2007, is 
denied.

A rating of 30 percent for bilateral pes planus is granted 
effective from September 18, 2007.

____________________________________________
N.R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


Citation Nr: 0830920	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  02-09 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected bilateral pes planus.

2.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected degenerative disc disease 
of the lumbar spine.

3.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected right knee strain.

4.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected right ankle strain.

5.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected left ankle strain.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The veteran had active military service from June 1980 to 
August 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia that granted service connection for the 
disabilities shown on the title page effective from September 
1, 2001, the day after the veteran's separation from service.  
The rating decision assigned an initial noncompensable (0 
percent disabling) rating to the pes planus and assigned 
initial ratings of 10 percent to the other disabilities on 
appeal.

During the course of the appeal the RO issued a rating 
decision in November 2006 that increased the initial 
evaluation for the service-connected pes planus to 10 percent 
disabling.  Inasmuch as higher ratings are available for the 
disability, and as a claimant is presumed to be seeking the 
maximum available benefit for a given disability, the claim 
for higher rating for pes planus remains viable on appeal.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

Further, as the claims before the Board involve a request for 
higher initial rating following the grant of service 
connection, the Board has characterized the issues in light 
of the distinction noted in Fenderson v. West, 12 Vet. App. 
119, 126 (1999) (distinguishing initial rating claims from 
claims for increased ratings for disabilities already 
service-connected).  

The Board issued a decision in June 2007 denying the claims 
on appeal.  However, that decision was vacated in January 
2008 for the purpose of affording the veteran a hearing 
before the Board prior to a final adjudication of the appeal.

The veteran testified before the undersigned Member of the 
Board in a hearing at the RO in March 2008, during which he 
submitted additional evidence in the form of private medical 
treatment records along with a waiver of RO jurisdiction.  
The Board has accepted this additional evidence for inclusion 
into the record on appeal.  See 38 C.F.R. § 20.800.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.

2.   From September 1, 2001 the veteran's pes planus has been 
manifested by pain on manipulation and use of the feet, but 
not by marked deformity such as pronation or abduction, 
accentuated pain on manipulation and use, indication of 
swelling on use, or characteristic callosities.

3.  From September 1, 2001 to September 26, 2003 the 
veteran's service-connected degenerative disc disease of the 
lumbar spine was manifested by slight limitation of motion 
and mild intervertebral disc syndrome (IVDS).

4.  From September 26, 2003 the veteran's service-connected 
degenerative disc disease of the lumbar spine has been 
manifested by forward flexion of 86 degrees, combined range 
of motion of 214 degrees with pain on motion, and 
incapacitating episodes of IVDS during the previous year 
totaling less than two weeks.

4.   From September 1, 2001 the veteran's service-connected 
right knee strain has been manifested by range of motion from 
0 degrees to 100 degrees or better, with pain on motion; 
there is no clinical evidence of instability.  

5.  From September 1, 2001 the veteran's service-connected 
right and left ankle strains have been manifested by 
moderate, but not marked, limitation of motion with pain on 
motion.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent, 
for bilateral pes planus from September 1, 2001 are not met.   
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.1, 4.7, 4.10, 4.21, 4.71a including Diagnostic Code 5276 
(2007).

2.  The criteria for an evaluation in excess of 10 percent 
for degenerative disc disease of the lumbar spine from 
September 1, 2001 are not met.   38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.21, 
4.40, 4.45, 4.59, 4.71a including Diagnostic Codes 5292, 
5293, 5295 (2000-2004); General Rating Formula for Diseases 
and Injuries of the Spine (as in effect since September 26, 
2003).  

3.  The criteria for an evaluation in excess of 10 percent 
for right knee strain from September 1, 2001 are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.1, 4.7, 4.10, 4.21, 4.71a including Diagnostic Codes 
5003, 5260, 5261, 5299-5024 (2007).

4.  The criteria for an evaluation in excess of 10 percent 
for right ankle strain from September 1, 2001 are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.1, 4.7, 4.10, 4.21, 4.71a including Diagnostic Codes 
5003, 5260, 5261, 5299-5024 (2007).

5.  The criteria for an evaluation in excess of 10 percent 
for left ankle strain from September 1, 2001 are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.1, 4.7, 4.10, 4.21, 4.71a including Diagnostic Codes 
5003, 5260, 5261, 5299-5024 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

The issue on appeal - initial evaluation of the service-
connected disabilities - is a "downstream" issue in that 
pre-rating development was related to establishing 
entitlement to service connection, not evaluation of the 
disability.  However, after receiving the veteran's Notice of 
Disagreement (NOD) with the rating decision the RO sent the 
veteran a Statement of the Case (SOC) in April 2002 detailing 
the elements required to establish entitlement to higher 
ratings for the lumbar spine and bilateral pes planus 
disabilities, and in March 2007 a second SOC was issued 
regarding the right knee and bilateral ankle disabilities.  
The veteran has accordingly had more than one year to 
respond.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims on appeal, and that he has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the veteran has been notified as to 
what evidence, if any, will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

A letter to the veteran in April 2001, prior to the rating 
decision on appeal, advised the veteran that VA would make 
reasonable efforts to assist him in getting such things as 
medical records, employment records, or records from other 
Federal agencies.  The letter asked the veteran to provide 
enough information to enable the RO to request such records 
from the person or agency having custody, and advised the 
veteran that it was his responsibility to make sure evidence 
was received by the RO.  The SOCs cited above provided the 
complete text of 38 C.F.R. § 3.159 (VA assistance in 
developing claims).

Proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; and (3) the evidence, 
if any, to be provided by the claimant.  38 C.F.R. 
§ 3.159(b)(1). As explained, all three content-of-notice 
requirements have been met in this appeal.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to VCAA 
be provided "at the time" that, or "immediately after," 
the Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

As indicated, in the matters now before the Board, documents 
meeting the VCAA's notice requirements in regard to the 
rating issues were provided to the veteran after the rating 
action on appeal.  This is logical, since these are 
"downstream" issues.  However, the Board finds that the 
lack of full pre-adjudication notice in this appeal has not, 
in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim has been fully developed 
before the Board conducts its appellate review.

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claims on appeal, and the 
veteran has been afforded ample opportunity to submit such 
information and/or evidence.  At no point during the pendency 
of this appeal has the veteran or his representative informed 
the RO of the existence of any evidence-in addition to that 
noted below-that needs to be obtained prior to appellate 
review.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for applicable rating criteria.  
This was accomplished in the SOCs, which suffices for 
Dingess.

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned.  This has 
not been accomplished.  However, the Board's action below 
does not change the current effective dates of any of the 
service-connected disabilities on appeal.  There is 
accordingly no possibility of prejudice under the notice 
requirements of Dingess.  

In the recent case of Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008) the Court stated that adequate notice in a rating 
claim requires all four of the following questions be 
answered in the affirmative.  (1) Do the notice letters 
inform the claimant that to substantiate the claim he or she 
must provide, or ask VA to obtain, medical or lay evidence 
showing a worsening or increase in severity and the effect 
that worsening has had in his or her employment and daily 
life?  (2)  Is the claimant rated under a diagnostic code 
(DC) that contains the criteria necessary for entitlement to 
a higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has 
had on the claimant's employment and daily life (such as a 
specific measurement or test result)?  If so, do the notice 
letters provide at least general notice of that requirement?  
(3) Do the notice letters advise the claimant that if an 
increase in disability is found, a disability rating will be 
determined by applying relevant DCs, which typically provide 
a range in severity from 0 percent to 100 percent (depending 
on the disability involved), based on the nature of the 
symptoms for which disability compensation is being sought, 
their severity and duration, and their impact on employment 
and daily life?  (4) Do the notice letters provide examples 
of the types of medical and lay evidence the claimant may 
submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased rating - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability?  

If the answer to any of the four elements listed above is 
negative, absence of prejudice to the veteran may be shown by 
any of the following: (1) the claimant had actual knowledge 
of what was necessary to substantiate the claim; (2) a 
reasonable person could be expected to understand from the 
notice what was necessary to substantiate the claim; (3) the 
benefit claimed is precluded as a matter of law.  

In this case, the RO's correspondence to VA has not satisfied 
the criteria of Vazquez-Flores.  However, in the course of 
the veteran's hearing before the Board in March 2008 the 
veteran testified at length regarding the effect of his 
service-connected symptoms on all aspects of daily living, 
not just employability and not just on a schedular basis; the 
veteran's responses have been considered in the Board's 
adjudication.  The Board accordingly finds that the veteran 
has demonstrated actual knowledge of the evidence required to 
satisfy Vazquez-Flores.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claims on 
appeal.  

The veteran's service treatment record (STR) and post-service 
VA and non-VA medical records have been associated with the 
claims file.  The veteran has not identified, and the file 
does not otherwise indicate, that there are any other medical 
providers having records that should be obtained before the 
claims are adjudicated.  

The veteran has been afforded appropriate VA medical 
examinations in support of his claim, most recently in April 
2006.  The veteran has not asserted, and the file does not 
show, that his service-connected symptoms have become more 
severe since then.  

The veteran has also been afforded a hearing before the Board 
in which he presented oral argument in support of his claim.  
The file was kept open thereafter for 60 days at his request 
to enable him to submit additional documents into evidence, 
and he has done so.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims on appeal.  

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

The assignment of a particular Diagnostic Code (DC) is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  In reviewing a 
claim for higher rating, VA must consider which DC or DCs are 
most appropriate for application in the veteran's case and 
provide an explanation for the conclusion.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher disability rating when functional loss due to limited 
or excessive movement, pain, weakness, excessive 
fatigability, or incoordination is demonstrated, to include 
during flare-ups and with repeated use, if those factors are 
not considered in the rating criteria.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in Fenderson, the Court noted an important 
distinction between an appeal involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected and an appeal for increased 
rating for a disability already service connected.  

Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection, 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The following analysis is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods during the period of 
the Board's review, beginning with the effective date of 
service connection (September 21, 2001). 



Evaluation of pes planus

The RO has rated the veteran's service-connected pes planus 
under the criteria of 38 C.F.R. § 4.71a, DC 5276.

The criteria of DC 5276 are as follows.  A rating of 0 
percent is assigned for a "mild" disability (symptoms 
relieved by built-up shoes or arch support).  A rating of 10 
percent is assigned for a "moderate" unilateral or 
bilateral disability (weight-bearing line over or medial to 
the great toe, inward bowing of the Achilles tendon, pain on 
manipulation and use of the feet).  A rating of 20 percent is 
assigned for a "severe" unilateral disability (objective 
evidence of marked deformity such as pronation or abduction, 
accentuated pain on manipulation and use, indication of 
swelling on use, and characteristic callosities).  A rating 
of 30 percent is assigned for a "severe" bilateral 
disability or for a "pronounced" unilateral disability 
(marked pronation, extreme tenderness of the plantar surfaces 
of the feet, marked inward displacement and severe spasm of 
the Achilles tendon on manipulation, not improved by 
orthopedic shoes or appliance).   A rating of 50 percent is 
assigned for "pronounced" bilateral disability as defined 
above. 

STR show a history of pes planus with associated plantar 
fasciitis.  Report of medical examination in March 2001 prior 
to the veteran's retirement shows clinical evaluation of the 
feet as "abnormal" due to bilateral pes planus; there was 
also notation of a spur on the right heel by X-ray. 

The veteran had a VA medical examination in May 2001 in which 
he reported symptoms of pain and lack of endurance, occurring 
constantly and aggravated by walking or standing.  On 
examination the feet showed no sign of abnormal weight 
bearing, although the veteran was observed to have flat feet 
and to be tender along the soles of both feet.  The veteran's 
gait was normal although he had limited function standing or 
walking.  X-rays of both feet were normal, to include with 
weight bearing.

Private podiatry records show the veteran complained of 
bilateral heel pain in June 2001, which the podiatrist 
attributed to bilateral plantar fasciitis.  The veteran 
received a cortisone injection.  In July 2001 the veteran 
reported the cortisone injection had helped somewhat but that 
he still experienced pain when walking; the veteran was 
fitted for orthotic shoes.  In February-March 2002 the 
complained of pain and reported that orthotics did not help.  
Surgery (endoscopic plantar fasciotomy) was performed at 
South Fulton Medical Center in September 2002.  Treatment 
notes from the period record pain but no ulceration.  

The veteran had a VA-contracted examination of the feet in 
April 2006 in which he complained of constant localized pain, 
7/10 in severity; his primary functional impairment was 
difficulty standing or walking for long periods.  The veteran 
was noted to have normal posture and gait and to not require 
assistive devices to walk.  Examination of both feet revealed 
painful motion and tenderness.  Both feet had pes planus 
present.  Both feet had a slight degree of valgus which could 
not be corrected by manipulation; palpation of the plantar 
surfaces of both feet revealed slight tenderness.  Both feet 
had good Achilles tendon alignment, and neither foot showed 
forefoot/midfoot malalignment.  There was limitation standing 
or walking for long periods; the veteran did not require any 
type of supports for his shoes.  X-rays of both feet were 
normal for nonweight-bearing but abnormal for weightbearing 
due to downward declination of the bony arches.  

Private treatment records from Allied Ankle and Foot Care 
Centers dating from September-November 2007 show the veteran 
presented with complaint of bilateral heel pain.  He was 
fitted with arch supports, which alleviated the pain 
somewhat.    

The veteran testified before the Board in March 2008 that he 
takes pain medication for his pes planus and also uses a 
cream to smooth the callus arch.  He reported callus under 
the balls of the feet.  The veteran endorsed receiving 
corticosteroid injections and using orthotic shoes.  He also 
reported foot swelling and deformity that makes it difficult 
to put on or take off his shoes.  The veteran stated that 
because of his pes planus he is unable to do any exercise 
other than walking or riding a stationary bicycle.  In terms 
of employment, the pes planus makes it difficult to walk 
around in the office.

On review of the evidence above the Board finds the veteran's 
pes planus is "moderate" bilaterally as defined by the 
schedular criteria.  Specifically, the veteran is shown on 
examination to have pain on manipulation and use as required 
for the current 10 percent rating.  The higher "severe" 
degree of disability must be shown by objective evidence of 
marked deformity such as pronation or abduction, accentuated 
pain on manipulation and use, indication of swelling on use, 
or characteristic callosities, and such objective evidence is 
absent in this case.

The Board particularly notes the VA and non-VA medical 
examinations and outpatient treatment notes are silent in 
regard to the symptoms meeting the "severe" criteria as 
defined above.  

The Board has considered whether additional compensation may 
be awarded under the criteria of DeLuca cited to above.  In 
this case, however, the veteran was able to more closely 
approximate the criteria for the currently assigned 
disability level despite pain, fatigability, weakness and/or 
incoordination.  Additional compensation under 38 C.F.R. 
§§ 4.40 and 4.45 is accordingly not warranted.

The veteran testified that he has experienced swelling and 
callosities.  Lay testimony is competent to establish the 
presence of observable symptomatology.   Layno v. Brown, 6 
Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. 
App. 398, 405 (1995) (lay person competent to testify to pain 
and visible flatness of his feet).    However, the rating 
criteria specifically require objective evidence of symptoms, 
and the veteran's subjective history cannot meet that 
standard.   

Based on the medical and lay evidence above the Board finds 
that the criteria for an initial rating in excess of 10 
percent for the bilateral pes planus are not met.  
Accordingly, the claim must be denied.
  
Evaluation of lumbar degenerative disc disease (DDD)

As explained in more detail below, the rating criteria for 
this disability changed during the course of the appeal.  

Where a law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant applies, unless Congress provided otherwise or 
permitted VA to do otherwise, and VA does so.  Marcoux v. 
Brown, 9 Vet. App. 289 (1996); VAOPGCREC 11-97 (Mar. 24, 
1997).  However, revised statutory or regulatory provisions 
may not be applied to any time period prior to the effective 
date of the change.  38  U.S.C.A. § 7104(c) (West 2002); 
VAOPGCPREC 3-2000 (April 10, 2000); Rhodan v. West, 12 Vet. 
App. 55, 57 (1998).  

As there is no indication that the revised criteria are 
intended to have a retroactive effect, the Board has the duty 
to adjudicate the claim only under the former criteria for 
any period prior to the effective dates of the new diagnostic 
codes, and to consider the revised criteria for the period 
beginning on the effective dates of the new provisions.  See 
Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-
2000 (2000) and 7-2003 (2003).  

Rating prior to September 26, 2003

The rating criteria of DC 5292 (limitation of motion) prior 
to September 26, 2003 are as follows.  A rating of 10 percent 
is assigned for "slight" limitation of motion.  A rating of 
20 percent is assigned for "moderate" limitation of motion.  
A rating of 40 percent is assigned for "severe limitation" 
of motion.  The terms "slight," "moderate" and "severe" 
are not defined in the rating schedule; rather than applying 
a mechanical formula, VA must evaluate all the evidence to 
the end that its decisions are "equitable and just."  
38 C.F.R. § 4.6.  

In the interest of having an equitable reference for judging 
severity of the disability, the Board notes that, under VA 
rating criteria, the normal range of motion of the 
thoracolumbar spine is flexion to 90 degrees, extension to 30 
degrees, lateral flexion to 30 degrees bilaterally, and 
rotation to 30 degrees bilaterally.  38 C.F.R. § 4.71a, Plate 
V.



The rating criteria of DC 5293 (IVDS) applicable to the 
period on review are those in effect prior to September 23, 
2002.  Although a change in rating criteria was in effect 
during the period September 23, 2002 to September 26, 2003 
there is no evidence of symptoms during that period, so that 
change is not relevant to the analysis.

The rating criteria for DC 5293 prior to September 23, 2002 
are as follows.  A rating of 10 percent is assigned for a 
"mild" disability.  A rating of 20 percent is assigned for 
a "moderate" disability with recurring attacks.  A rating 
of 40 percent is assigned for a "severe" disability with 
recurring attacks and intermittent relief.  A rating of 60 
percent is assigned for a "pronounced" disability with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.

Finally, the schedular criteria of DC 5295 (lumbosacral 
strain) prior to September 26, 2003 are as follows.  A rating 
of 10 percent is assigned for characteristic pain on motion.  
A rating of 20 percent is assigned for muscle spasm on 
extreme forward bending, or loss of lateral spine motion, 
unilateral, in standing position.  A rating of 40 percent is 
assigned for severe symptoms, with listing of the whole spine 
to the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteoarthritic changes, or some of the 
above with abnormal mobility on forced motion.  

STR show a  history of low back pain in service secondary to 
Degenerative Joint Disease (DJD) at L4-5 and L5-S1, DDD, and 
herniated nucleus pulposus (HNP) at L5-S1.  Report of medical 
examination in March 2001 prior to the veteran's retirement 
shows clinical evaluation of the spine as "abnormal" due to 
DDD at L4-5.  The lumbosacral spine was tender on examination 
but had full range of motion, straight leg raising and deep 
tendon reflexes were 2+ and there was no sensory loss. 

The veteran had a VA medical examination in May 2001 in which 
he reported symptoms of pain, weakness, lack of endurance and 
stiffness.  The veteran described the symptoms as constant 
and excruciating. On examination the lumbar range of active 
motion was flexion to 95 degrees, extension to 35 degrees, 
left and right lateral bending to 40 degrees each, and left 
and right rotation to 35 degrees each; there was no sign of 
painful motion, muscle spasm, weakness or tenderness.  
Straight leg raise revealed some referred pain to the right 
leg.  Neurological examination was normal in all four 
extremities, with normal sensory and reflexes and muscle 
function of 5/5.  X-ray of the lumbar spine to include the 
sacroiliac joints was normal; vertebral height and disc space 
were well maintained.  Because there were no objective 
findings on examination the examiner made no diagnosis. 

Records from South Atlanta Neurology and Pain Clinic show the 
veteran was examined in February-March 2002 for complaint of 
lumbar spine pain occasionally shooting down to the left leg.  
There was no focal tenderness of the lumbar region on 
examination.  The veteran's gait was stable, and arm swing 
was normal.  Muscle strength was 5/5in all extremities and 
sensory examination was normal. X-ray of the lumbosacral 
spine showed slight scoliosis at the L5-S1 region.  The 
examiner's impression was mechanical back pain due to 
spondylosis.

Based on review of the evidence above the Board finds that 
prior to September 26, 2003 the veteran's back disorder most 
closely approximated the criteria for the current 10 percent 
rating.  

The veteran's range of motion as recorded was actually better 
than the normal despite the veteran's complaint of pain, and 
cannot therefore be classified as more than a "slight" 
limitation of motion under DC 5292.  There is no evidence of 
recurring attacks of IVDS, so rating under DC 5293 would more 
closely approximate "mild" IVDS (current 10 percent rating) 
than "moderate" IVDS.  As there is no evidence of muscle 
spasm on extreme forward bending, or unilateral loss of 
lateral spine motion in the standing position, there is no 
basis for assigning a rating higher than 10 percent under DC 
5295 (lumbosacral strain).





Rating from September 26, 2003

Effective from September 26, 2003, disabilities of the spine 
are rated under a General Rating Formula for Diseases and 
Injuries of the Spine, with rating criteria applicable to the 
lumbar spine as follows.

A rating of 10 percent is assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  A rating of 20 percent is assigned 
for forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, combined 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A rating 
of 40 percent is assigned for favorable ankylosis of the 
entire thoracolumbar spine. 
A rating of 50 percent is awarded for unfavorable ankylosis 
of the entire thoracolumbar spine.  A rating of 100 percent 
is assigned for unfavorable ankylosis of the entire spine 
(cervical plus thoracolumbar).  

These criteria are applied with and without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease; associated objective neurologic symptoms are rated 
separately under the appropriate diagnostic code.  38 C.F.R. 
§ 4.71a.  

IVDS is evaluated either under the General Rating Formula or 
under the Formula for Rating IVDS Based on Incapacitating 
Episodes, whichever results in the higher evaluation.   

When rating IVDS under the "incapacitating episode" method, 
the following criteria apply.  A rating of 10 percent is 
awarded for incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
12 months.  A rating of 20 percent is awarded for 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A rating of 40 percent is awarded for incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  A rating of 60 percent 
is awarded for incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  

For purposes of evaluation under this diagnostic code, an 
"incapacitating episode" is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.  General Rating 
Formula, Note (1).

When evaluating under this diagnostic code, if IVDS is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, each 
segment is evaluated on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever results in a higher evaluation for that segment.  
General Rating Formula, Note (2).

The veteran had a VA-contracted examination of the back in 
April 2006 in which he complained of stiffness, weakness, and 
limitation of motion.  He complained of constant pain, 8/10 
in severity, radiating down the legs.  He related one 
incapacitating episode during the previous year lasting three 
days.  The primary functional limitation was difficulty 
moving when the back went out.  The veteran was noted to have 
normal posture and gait and to not require assistive devices 
to walk. 

On examination the lumbar spine revealed complaints of 
radiating pain with all movements.  There was no muscle spasm 
or tenderness, no ankylosis, and leg raising was positive 
left and right.  Range of motion was flexion to 86 degrees 
with pain beginning at 86 degrees; combined range of motion 
was 214 degrees.  Joint function of the spine was 
additionally limited by 10 degrees after repetitive use due 
to pain.  There were no signs of IVDS with chronic and 
permanent nerve root involvement.  Neurological examination 
of the lower extremities showed normal motor strength and 
sensory function.

The veteran testified before the Board in March 2008 that he 
takes pain medication for the back disorder when the pain 
becomes unbearable.  The back disorder makes it difficult to 
sleep because he cannot lie flat; the back disorder also 
makes it difficult to sit for a long period.  He reported 
occasional spasm.  He reported three incapacitating episodes 
during the previous 12 months, the longest being five days 
but averaging three days.  

Records from Southside Medical Center dated from April-June 
2008 show treatment for back pain.  Examination showed 
limited extension, forward flexion, lateral bend and 
rotation, although measured ranges of motion were not 
recorded.  Ranges of motion produced only slight lower back 
discomfort.  There was mild tenderness to palpation and 
percussion was mildly uncomfortable.  X-rays showed possibly 
mild degenerative disc changes with facet arthritis at the 
lower lumbar spine.  The clinical impression was acute-on-
chronic lumbar spine with probable resolving discogenic 
injury.  

Based on review of the evidence above the Board finds that 
from September 26, 2003 the veteran's back disorder most 
closely approximated the criteria for the current 10 percent 
rating.

The veteran's measured range of motion (forward flexion to 86 
degrees and combined range of motion of 214 degrees) is 
squarely within the General Rating Formula criteria for the 
current 10 percent rating.  Even considering the evidence of 
10 degrees additional limitation of function on repetitive 
motion, the veteran's range of motion does not approximate 
the criteria for the next higher (20 percent) rating.   
Alternatively, there is no evidence of muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis as required for the 20 percent rating.

Alternative rating for IVDS does not result in a higher 
rating.  The veteran testified that he had three 
incapacitating episodes during the past year, the longest 
being five days but the average being three days; this does 
not approximate the criteria for the next higher (20 percent) 
rating for IVDS (incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months).  
  
The Board has considered whether additional compensation may 
be awarded under the criteria of DeLuca cited to above.  In 
this case, however, the veteran was able to more closely 
approximate the criteria for the currently assigned 
disability level despite pain, fatigability, weakness and/or 
incoordination.  Additional compensation under 38 C.F.R. 
§§ 4.40 and 4.45 is accordingly not warranted

The Board accordingly finds that neither the old nor the new 
schedular criteria for an initial rating higher than 10 
percent for the service-connected lumbar spine disorder are 
met.  Accordingly, the claim must be denied.

Evaluation of right knee strain

Disabilities of the knee are rated under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5256 to 5263.  

A claimant can have separate ratings for limitation of 
extension and limitation of flexion.  See VAOPGCPREC 9-2004.  
Also, a claimant can have separate ratings for limitation of 
motion under DC 5260 (limitation of flexion) and/or 5261 
(limitation of extension), and for recurrent subluxation or 
lateral instability under DC 5257.  

The rating criteria for limitation of motion under DC 5260 
and 5261 are as follows:

A rating of 10 percent may be assigned for flexion limited to 
45 degrees and for extension limited to 10 degrees.  A rating 
of 20 percent may be assigned for flexion limited to 30 
degrees and for extension limited to 15 degrees.  A rating of 
30 percent may be assigned for flexion limited to 15 degrees 
and for extension limited to 20 degrees.  A rating of 40 
percent may be assigned for extension limited to 30 degrees.  
A rating of 50 percent may be assigned for extension limited 
to 45 degrees.

In the interest of having an equitable reference for judging 
severity of the disability, the Board notes that under the VA 
rating schedule normal range of motion of the knee is flexion 
to 140 degrees and extension to 0 degrees.  38 C.F.R. 
§ 4.71a, Plate II.  

Recurrent subluxation or lateral instability is rated under 
DC 5257.  However, as noted below neither subluxation nor 
instability are shown on examination, so those criteria do 
not apply.  

Report of medical examination in March 2001 prior to the 
veteran's retirement shows the lower extremities as 
"abnormal" due to bilateral knee pain; there was no drawing 
or effusion on examination.

The veteran had a VA medical examination in May 2001 in which 
he reported symptoms including pain, weakness, stiffness, 
swelling, instability, locking, and lack of endurance.  The 
veteran described the symptoms as constant and the severity 
as "horrible."  Flare-ups occur "all the time" and are 
triggered by walking or standing.  Range of motion of the 
right knee was 0 to 100 degrees, with pain; drawer test and 
McMurray test could not be performed.  There was no evidence 
of heat, redness, swelling, effusion, drainage or abnormal 
motion.  There was some moderate instability and weakness due 
to pain.  X-rays of both knees were normal.

Private treatment records show that the veteran complained in 
March 2002 of right knee pain, locking, giving out, and 
swelling.  Clinical observation revealed tenderness to 
palpation but no edema and normal gait; Lachman and McMurray 
tests were negative.  MRI was essentially normal (small joint 
effusion but no evidence of internal derangement).  

The veteran had a VA-contracted examination of the knees in 
April 2006 in which he complained of weakness, stiffness, 
weather changes, giving way, loss of strength and endurance, 
difficulty standing and walking for long periods, and 
difficulty extending the knee.  He reported constant pain, 
7/10 in severity.  The primary functional impairment was 
stiffness.  The veteran was noted to have normal posture and 
gait and to not require assistive devices to walk.  On 
examination the right knee showed signs of guarding and of 
crepitus on motion; range of motion was extension to 130 
degrees with pain beginning at 130 degrees; extension was to 
0 degrees with no pain noted.  Repetitive use caused 
additional limitation of function by 10 degrees due to pain, 
fatigue, weakness, lack of endurance and pain.  Stability 
tests were normal.  X-ray of the knee was normal.  

Records from Southside Medical Center dated in February 2008 
show complaint of right knee pain.  On examination Lachman's 
and McMurray's were both negative.  There was no pain with 
varus-valgus stress, no pain along the cartilage, and no 
instability or crepitus.  There was no hemorrhage or effusion 
in the joint.  The clinical impression was right knee pain.

The veteran testified before the Board in March 2008 that the 
biggest limitation associated with the knee disability is 
dealing with the pain. He also reported swelling, and 
instability that caused him to fall several years previously.  
The knee disability impairs him at work although he is able 
to sit down and rest; it limits his social and recreational 
life by limiting exercise.  Bending the knee causes mild 
pain.

Based on review of the evidence above the Board finds that 
from September 1, 2001 the veteran's right knee disorder most 
closely approximated the criteria for the current 10 percent 
rating.

The veteran's measured extension has consistently been normal 
at 0 degrees, so there is no basis for awarding compensation 
under DC 5261.  His measured flexion (100 degrees in May 2001 
and 130 degrees in April 2006) is less than the normal 140 
degrees, but still significantly better than the 45 degree 
limitation required for the 20 percent rating under DC 5260.

As there is no clinical evidence of instability there is no 
basis for awarding separate compensation under DC 5257.  

The Board has considered whether additional compensation may 
be awarded under the criteria of DeLuca cited to above.  In 
this case, however, the veteran was able to more closely 
approximate the criteria for the currently assigned 
disability level despite pain, fatigability, weakness and/or 
incoordination.  Additional compensation under 38 C.F.R. 
§§ 4.40 and 4.45 is accordingly not warranted 

The Board accordingly finds that the schedular criteria for 
an initial rating higher than 10 percent for the service-
connected right knee disorder are met.  Accordingly, the 
claim must be denied.

Evaluation of right and left ankle strain

Disabilities of the ankle are evaluated under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5270 through 
5274.  DC 5270 (ankylosis of the ankle), DC 5272 (ankylosis 
of the subastragalar or tarsal joint), DC 5273 (malunion of 
the os calcis or astragalus), and DC 5274 (astragalectomy) 
are not for application because medical evidence does not 
show those conditions to be present.  

The veteran's ankle disability has accordingly been rated 
under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5271(limitation of motion of the ankle).  

Under the criteria of DC 5271, a rating of 10 percent is 
assigned for moderate limitation of motion.  A rating of 20 
percent is assigned for marked limitation of motion.  

The terms "moderate" and "marked" are not defined in the 
rating schedule; rather than applying a mechanical formula, 
VA must evaluate all the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.  

In the interest of having an equitable reference for judging 
severity of the disability, the Board notes that under VA 
rating criteria normal range of motion of the ankle is 
dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  
38 C.F.R. § 4.71a, Plate II.

STR show a history of ligament tear and chronic sprains to 
the left ankle.  Report of medical examination in March 2001 
prior to the veteran's retirement shows the lower extremities 
as "abnormal" due to bilateral ankle pain and history of 
multiple bilateral ankle sprains; on examination there was 
full range of motion and no drawing

The veteran had a VA medical examination in May 2001 in which 
he reported that he could not recall how he injured his 
ankles in service, but he complained of symptoms including 
pain, weakness, stiffness, swelling, instability, locking, 
and lack of endurance.  The veteran described the symptoms as 
constant and the severity as "horrible."  Flare-ups 
occurred "all the time" and were triggered by walking or 
standing.  Range of motion of both ankles was dorsiflexion to 
20 degrees with pain and plantar flexion to 40 degrees with 
pain.  There was no evidence of heat, redness, swelling, 
effusion or drainage.  There was some moderate instability or 
weakness of the ankles due to pain.  X-rays of both ankles 
were normal.

As noted above, private podiatry records show that the 
veteran was treated for bilateral plantar fasciitis from June 
2001 through March 2002.  Those treatment records show that 
throughout the period the veteran's range of motion for the 
bilateral ankle joints was without limit and without 
crepitation.

The veteran had a VA-contracted examination of the ankles in 
April 2006 in which he complained of constant localized pain, 
2/10 in severity.  The primary functional impairment was 
standing or walking for long periods.  The veteran was noted 
to have normal posture and gait and to not require assistive 
devices to walk.  On examination the veteran's right and left 
ankles showed no signs of edema, effusion, weakness, 
tenderness, redness, heat, abnormal movement, deformity, or 
guarding of movement.  Range of motion for both ankles was 
dorsiflexion to 15 degrees with pain beginning at 15 degrees, 
and plantar flexion to 40 degrees with pain beginning at 40 
degrees.  Repetitive use caused additional limitation of 5 
degrees due to pain, fatigue, weakness and lack of endurance.  
X-rays of both ankles were normal.      

Private treatment records from Allied Ankle and Foot Care 
Centers dating from September-November 2007 show decreased 
dorsiflexion.

The veteran testified before the Board in March 2008 that his 
ankles have frequently given out and caused him to fall.  He 
has not been prescribed an ankle brace, but he procured 
braces on his own and wears them when necessary.

The Board finds that the veteran's limitation of motion in 
this case is moderate rather than marked.  His measured 
dorsiflexion of 15 degrees is moderately less than the normal 
20 degrees, and his plantar flexion of 40 degrees is 
moderately less than the normal 45 degrees.  Even the 
additional 5 percent decrease in function due to repetitive 
use does not result in a "marked" limitation of motion.

The Board has considered whether additional compensation may 
be awarded under the criteria of DeLuca cited to above.  In 
this case, however, the veteran was able to more closely 
approximate the criteria for the currently assigned 
disability level despite pain, fatigability, weakness and/or 
incoordination.  Additional compensation under 38 C.F.R. 
§§ 4.40 and 4.45 is accordingly not warranted.

The veteran complains of ankle instability, but instability 
is not shown on examination.  Also, unlike the knee, there 
are no separate rating criteria for instability versus 
limitation of motion of the ankle.  Accordingly, separate 
rating for instability is not warranted in this case.  

The Board accordingly finds that the schedular criteria for 
an initial rating higher than 10 percent for the service-
connected bilateral ankle disability are met.  Accordingly, 
the claim must be denied.

Benefit of the doubt

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  To deny 
a claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

In this case the preponderance of the evidence is against the 
claims and the benefit-of-the-doubt rule does not apply.  
Gilbert; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

An initial evaluation in excess of 10 percent for the 
service-connected bilateral pes planus is denied.

An initial evaluation in excess of 10 percent for the 
service-connected degenerative disc disease of the lumbar 
spine is denied.

An initial evaluation in excess of 10 percent for the 
service-connected right knee strain is denied.

An initial evaluation in excess of 10 percent for the 
service-connected right ankle strain is denied.

An initial evaluation in excess of 10 percent for the 
service-connected left ankle strain is denied.




____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


